Citation Nr: 0114838	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-24 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for the residuals of a 
post operative cervical spine injury with arthritis, 
intervertebral disease, currently evaluated as 40 percent 
disabling.

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to June 
1977, and from January 1979 to December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that increased the veteran's 
evaluation for his service connected residuals of a post 
operative cervical spine injury with arthritis, 
intervertebral disease (a back disability), to a 20 percent 
evaluation.  The veteran disagrees with the level of 
evaluation.  During the pendency of this appeal, a rating 
decision dated October 2000 increased the veteran's 
evaluation to 40 percent.

As will be discussed below, the Board finds that the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability may be 
inferred from the evidence of record.  Therefore, the Board 
will construe the issues, for purposes of this appeal, as 
listed on the cover page of this decision. 


FINDINGS OF FACT

1. The veteran's residuals of a post operative cervical spine 
injury with arthritis and intervertebral disease are 
currently manifested by almost constant neck pain, with 
little relief, and muscle spasms.

2. The veteran's service-connected back disability, 
characterized as residuals of a post operative cervical 
spine injury with arthritis and intervertebral disease, 
does render him unemployable.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 60 percent for the 
residuals of a post operative cervical spine injury with 
arthritis and intervertebral disease have been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5290, 
5293 (2000). 

2. The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"), by virtue of the rating decision and 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information and medical evidence necessary to 
substantiate the claims.  The RO has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Indeed, it appears that all evidence identified by 
the veteran has been obtained and associated with the claims 
file.  Specifically, the RO has obtained numerous VA medical 
records and evaluation reports, and Social Security records.  
Further, the veteran's service medical records were obtained 
and associated with the claims folder, and such records 
appear to be intact.  Thus, under the circumstances in this 
case, and in light of the favorable decisions below, VA has 
satisfied its duties to notify and assist the veteran in this 
case.  Therefore, further development and further expending 
of VA's resources is not warranted.  Accordingly, the Board 
is satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist.  See VCAA, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096 (to be codified as 
amended at 38 U.S.C. § 5103A, 5107).

I. Entitlement to an increased rating for the residuals of 
a post operative cervical spine injury with arthritis, 
intervertebral disease, currently evaluated as 40 
percent disabling.

The veteran and his representative contend that an increased 
rating is warranted for the veteran's back disability.  

A review of the record reflects that service connection was 
established at a 10 percent level by an October 1993 
decision.  This decision was based on service medical records 
which showed that the veteran underwent cervical stain while 
in the service, and had a disectomy and a laminectomy while 
in service, and on the report of a VA examination which 
revealed a mild limitation of motion of the cervical spine.  

In August 1998, the veteran applied for an increased rating 
for his back disability.  Essentially, it is maintained that 
the evaluation currently assigned for the veteran's service-
connected back disability is not adequate, given the current 
symptomatology of this disability.  The recent evidence of 
record includes the reports of VA examinations and outpatient 
treatment, and Social Security records.  

The reports of VA outpatient treatment dated July 1998 
indicate that the veteran complained of constant pain and 
spasm in the right arm for 5-6 months, becoming worse of 
late.  The veteran also complained of joint pain, frequent 
urination, and pain and swelling in the lower back and right 
groin.  The veteran also complained of allergies at that 
time.  The veteran indicated that he was able to complete his 
activities of daily living without routine assistance.  He 
did indicate that he was having a significant degree of 
difficulty in using his right hand and arm.

The report of X-rays taken of the veteran's cervical spine 
dated July 1998 indicates that there was normal alignment of 
the vertebral bodies, which were also normal in height.  The 
reviewer noted spurs at C5, C6, and C7.  There was a 
narrowing of the disc spaces at C5-C6, C6-C7, and C7-T1.  
There was bony encroachment upon the neural foramina at the 
C5-C6 level.  Mild narrowing of the foramina was noted at C3-
C4 and C4-C5.  Degenerative changes of the apophyseal joints 
was noted.  There was no soft tissue abnormality. 

A MRI of the veteran's cervical spine performed August 1998 
indicates that at C2-C3, and C3-C4, no significant 
abnormalities were present.  At C4-C5, a tiny left 
paracentral disc protrusion versus subligamentous herniated 
nucleus pulposus (HNP) was evident, with mild anterolateral 
thecal sac narrowing.  No cord, recess, or neural foraminal 
narrowing was seen.

At C5-C6, disc space narrowing was noted.  A small to 
moderate size central and right paracentral ossified disc 
protrusion or subligamentous HNP versus spurring 
postoperatively was present.  A thin rim of enhancing scar 
was noted at the periphery of the abnormality.  That resulted 
in mild impression on the right cord, without true cord 
compression.  Mild to moderate right recess narrowing, as 
well as moderate right neural foraminal narrowing, in part, 
due to degenerative hypertrophy, was also evident.  The left 
neural foramen, as well as left recess, were patent.

At C6-C7, a small central and right paracentral ossified disc 
protrusion or subligamentous HNP was evident, with a thick 
rim of enhancing scar.  This also resulted in mild impression 
on the right cord, without true cord compression.  Mild right 
recess narrowing was evident, without significant neural 
foraminal narrowing.  The left recess neural foramen were 
patent.  The reviewer noted that the patient reported a 
history of prior surgery at these levels in 1981.  The 
radiologist's impression was of postoperative and 
degenerative sequelae, with some spinal stenosis at C5-C6, 
and C6-C7, with most marked hypertrophic narrowing of the 
right C5-C6 neural foramen as above.

VA outpatient treatment records dated October 1998 indicate 
that the veteran continued to complain of pain in his back, 
and was given pain medication.

A consultation report dated December 1998 noted the findings 
of the veteran's July 1998 X-rays and August 1998 MRI, and 
diagnosed the veteran with degenerative joint disease of the 
cervical spine.

A private medical opinion dated January 1999, from Dr. JTB, 
M.D., indicates that the veteran had been diagnosed with a 
previous neck injury, after which he had surgery with 
resulted in a loss of function and spinal stenosis.  The 
doctor noted that the veteran has continued to complain of 
arm weakness, and that the report of a MRI had noted spinal 
stenosis at 2 levels, and herniation of C4-C5.

The veteran was given an electromyograph in January 1999.  
The report of the examination performed in conjunction with 
that test indicates that the veteran came in with the chief 
complaint of increasing pain in the right upper extremity 
associated with progressive weakness of the right hand since 
the neck injury in 1980.  The veteran reported that he had 
always had problems with his neck and pain in the right upper 
extremity, especially in the biceps and proximal forearm 
area, sine the neck injury and subsequent surgery.  However, 
the veteran indicated that, for the last year and a half, his 
pain had gotten worse, and he started having numbness in the 
entire right upper extremity, especially in the last three 
fingers of his right hand.  The veteran indicated that he was 
losing strength and had difficulty raising his shoulder above 
his head.  He also stated that he dropped objects.  His 
symptoms were constant and not related to any specific 
activity or position of the neck or arm.  The veteran 
reported waking up at night frequently with pain in the right 
upper extremity. 

Upon examination, the veteran's range of motion of the neck 
was limited in hyperextension due to pain.  Lateral bending 
of the neck to the right side elicited ipsilateral neck pain.  
There was diffuse muscle tenderness in the entire posterior 
cervical area and at the right medial and lateral elbow 
areas.  There was no segmental muscle atrophy.  Single manual 
muscle testing did not reveal weakness.  The pinprick test 
showed hypoesthesias in patchy distribution in the entire 
right upper extremity.  The deep tendon reflexes were 2+ at 
the biceps and triceps.  There was a positive Tinel's sign at 
the wrist for the median nerve on the right side, and 
negative on the left side.  There was a negative Tinel's sign 
at the elbow for the Ulnar nerve.  The hand intrinsic muscles 
were full.  There was no hand intrinsic muscle weakness.

After nerve conduction and electromyography studies to the 
right upper extremity were carried out, the electrical 
findings were consistent with mild to moderate right carpal 
tunnel syndrome.  There was no electrical evidence of 
cervical radiculopathy.  The veteran also had median and 
lateral epicondylitis of the right elbow.  

The veteran was given a MRI of the cervical spine in February 
1999.  The report of that procedure indicated a normal 
alignment of the vertebral bodies, which were normal in 
height.  Osteophytes were seen at C4, C5, and C6.  There was 
moderate narrowing of the disc spaces at C5-C6 and C6-C7.  At 
C2-C3, no abnormality was seen.  At C3-C4, there was mild 
left paracentral disc protrusion, which was considered to be 
of no clinical significance.  At C4-C5, there was a left 
paracentral disc protrusion.  There was mild narrowing of the 
left neural foramina at this level, and there was a slight 
depression on the anterior aspect of the sac.  At C5-C6, 
there was central and right paracentral disc protrusion.  
There was mild impression of the cord on the right side, and 
mild narrowing of the right neural foramina at this level.  
At C6-C7, there was mild central disc protrusion.  There was 
minimal impression upon the anterior aspect of the thecal 
sac.  The neural foramina appeared normal.  At C7-T1, there 
was no significant abnormality.  The examiner's impression 
was of degenerative changes and disc protrusion at different 
levels as described above.  There was mild impression upon 
the anterior aspect, particularly at C4-C5, and C5-C6.  
However, there was no true cord compression.  There was no 
intrinsic abnormality of the spinal cord.

The report of VA outpatient treatment dated February 1999 
indicates that the veteran complained that his pain 
medication was not helping with his pain.  The veteran was 
prescribed a different pain medication.

The veteran was given a VA examination in July 1999.  The 
report of that examination indicated that the veteran 
reported neck pain at all times, which prevented him from 
sleeping, sitting still for very long, and working.  The 
veteran noted the pain to be worse on the right side than on 
the left, and to be mostly at the trapezius area at the base 
of the neck on the right.  Upon examination, the veteran was 
noted to be right handed.  The examiner noted that the 
veteran obviously had problems with his neck and right 
shoulder motions.  The veteran reported that he protected his 
neck and right shoulder when he is dressing and undressing.  
He had a distinct droop of the right shoulder, however, he 
was able to shrug it equally with the left.  The veteran had 
scarcely detectable deep tendon reflexes at the elbow and 
forearm on the right.  Lateral elevation of the right 
shoulder was approximately 170 degrees.  Forward elevation 
was normal.  There was a healed five-inch long laminectomy 
incision.  Range of motion of the cervical spine was 10 
degrees of backward extension, 20 degrees of forward flexion, 
right lateral rotation was 35 degrees, left lateral rotation 
was 45 degrees, and right and left lateral flexion were equal 
at 30 degrees each.  The examiner's diagnoses were of status 
post cervical laminectomy; degenerative arthritis of the 
cervical spine; substantial pain in the neck and right upper 
extremity; and radiculopathy with pain in the right shoulder 
and arm.  The examiner opined that he felt the veteran was 
unemployable, and very substantially disabled.

The report of X-rays taken in July 1999 noted degenerative 
changes from C5 through C7.  

Also of record are numerous copies of Social Security 
documents related to the veteran, which indicate that the 
veteran became disabled in the opinion of Social Security, on 
August 1, 1997.  Although these records appear to indicate 
that the veteran was applying for disability benefits due to 
his back disability, it appears from the Social Security 
records that the veteran was granted a disability rating due 
to chronic obstructive pulmonary disease (COPD).

A private medical opinion dated October 1999, from Dr. JTB, 
M.D., indicates that the veteran had been diagnosed with 
cervical disc protrusion with abnormal nerve conduction, and 
spinal stenosis.  The examiner indicated that the veteran had 
right shoulder weakness, decreased range of motion, and 
decreased sensation.  The doctor also indicated that the 
veteran had C5-C6 protrusion and herniation.  The doctor 
indicated that the veteran had moderate pain, and decreased 
range of motion in the thoracic spine.  The doctor noted that 
all of these symptoms and findings were permanent and 
progressive.

The veteran received another VA examination in August 2000.  
The report of that examination indicates that the veteran 
reported having progressively worse symptoms since his 
cervical neck injury and surgery.  The veteran indicated that 
his main symptom was pain in the neck.  The veteran indicates 
that he had a burning feeling in the neck, and spasms in the 
neck muscles.  He indicated he had pain on turning to the 
right or left, and flexing or extending the neck.  He also 
reported spasms in the muscle toward the right shoulder, down 
from the neck.  The veteran's only position of comfort is to 
take any weight off the neck or any forceful movement of the 
neck and to lie down.  The veteran does try to relax and 
stretch, and moist heat has helped him some in the past.  He 
reported that various medications had not helped him much. 

Upon examination, the veteran held his neck somewhat stiffly, 
canted slightly to the right as if he was splinting the neck.  
He had a slight droop noticeable at the level of the right 
shoulder as compared to the left.  He had a well-healed 
posterior five inch midline cervical laminectomy incision, 
nontender.  The veteran's muscles were tense and tender 
parallel to this posteriorly, more so on the right side of 
the neck than the left.  He was tense but had no tenderness 
over the shoulder girdle posteriorly or between the 
shoulders.  He was able to shrug the shoulders to some 
extent, but this caused pain.  The veteran indicated that his 
pain was felt more in his shoulders than in his neck.  The 
veteran had a forward flexion of 20 degrees, extension 
backwards to 15 degrees, rotation to the right of 25 degrees 
and to the left of 20 degrees.  Both flexion to the right and 
left were 15 degrees.  The veteran still retained good 
strength against resistance in the upper extremities, 
bilaterally, and maintained adequate grasp.  His reflexes 
were 1+ and equal at the elbows to the wrists.  The veteran 
did report that he had some numb sensations in the palm of 
his right hand, but examination revealed that he could feel 
touch throughout and had no difficulty in sensation for 
normal use of the right hand.  However, on reaching forward 
to grasp an object, on extending the full length of his right 
upper extremity forward, the veteran had such pain that he 
had to stop before he was 3/4 extended.  On the left side the 
veteran could fully extend and reach forward with his left 
upper extremity for a small object.  The examiner noted the 
results of an MRI taken in February 1999, and X-rays taken 
July 1999.  The examiner offered a diagnosis of cervical 
intervertebral disc syndrome and arthritis, symptomatic, with 
painful reduced motion.  The veteran noted that he was 
depressed about his condition, in that it would seem to get 
no better.  The examiner indicated that the veteran did 
previous mechanical work and can not do that now because he 
cannot be free of pain and because he cannot move his neck 
adequately or to the shoulder level to do lifting, twisting, 
and turning.  He is also very limited in driving and handling 
even small objects over a table if they require bending, 
lifting, reaching, or moving, because he can get no position 
of comfort.  The examiner opined that the veteran's condition 
of the cervical spine injury and sequelae to it was 
symptomatic and limiting in enough ways so as to render the 
veteran unable to resume the employment for which he was 
trained.

As noted, it is maintained that the 40 percent disability 
evaluation currently assigned to the veteran's back 
disability is not adequate.  In this regard, it is pointed 
out that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities. The governing regulations 
provide that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2000).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The Board notes that the veteran's service-connected back 
disability is currently rated as 40 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000), for 
intervertebral disc syndrome.  A 40 percent rating is 
warranted under that Code for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent rating, the highest available under this Code, 
would be warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, with little 
intermittent relief.

The veteran could also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2000), for limitation of motion of the 
cervical spine.  Under that Code, the highest rating 
available is 30 percent, for severe limitation of motion of 
the cervical spine.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the U.S. Court of Appeals for 
Veterans Claims (Court) expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. 
§ 4.45.  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the back.  However, 
in that regard, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Taking into account all relevant evidence, the Board finds 
that the veteran would be more properly rated as 60 percent 
disabled under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2000).  Specifically, the Board notes that the report of the 
veteran's August 2000 VA examination noted that the veteran 
had almost constant pain in his neck, as well as muscle 
spasms, with little intermittent relief.  The Board finds 
that this level of disability, resolving all doubt in favor 
of the veteran, is sufficient to warrant a 60 percent 
evaluation, the highest available under diagnostic code 5293.  
A rating under Diagnostic Code 5290 would be inappropriate, 
since the highest rating under that code is 30 percent, lower 
than the rating the veteran had before this decision.


II. Entitlement to individual unemployability.

The Board notes that, although the RO did address the issue 
of unemployability in the body of an August 1999 decision, 
the RO has never formally addressed this issue.  The United 
States Court of Appeals for Veterans Claims (Court) held, in 
Norris v. West, 12 Vet App 413 (1999), that, consistent with 
case law and the provisions of 38 U.S.C.A. §§ 3.155(c) and 
3.157(b), when an RO is considering a rating increase claim 
from a claimant whose schedular rating meets the minimum 
criteria of 38 C.F.R. § 4.16(a) and there is evidence of 
current service-connected unemployability in the claimant's 
claims file or under VA control, see Bell v. Derwinski, 2 
Vet. App. 611, 612-13 (1992) (per curiam order), evaluation 
of that rating increase must also include an evaluation of a 
reasonably raised claim for individual unemployability.  In 
such a situation, where those two criteria are satisfied, a 
individual unemployability claim is included in every rating-
increase claim, and VA would, as in this case, be required to 
adjudicate that individual unemployability claim.

As the veteran has been granted an increase in his service 
connected back disability that meets the minimum criteria of 
38 C.F.R. § 4.16(a), and there is evidence of current 
service-connected unemployability in the claimant's claims 
file, this claim for a total rating based on individual 
unemployability most be formally considered.  Although this 
claim for individual unemployability could be remanded to the 
RO for further development, VA O.G.C. Prec. Op. 06-96 (Aug. 
16, 1996), 61 Fed. Reg. 66749 (1996), clearly holds that the 
Board can decide this issue, and, in light of the favorable 
decision below, the Board finds that no prejudice to the 
veteran results from doing so.

The veteran and his representative also contend that service 
connection is warranted for individual unemployability.  
Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16 (2000). 

As, in the Board decision above, the veteran now has a 
disability rated as 60 percent disabling, he would be 
eligible for an individual unemployability rating if he were 
unable to secure or follow a substantially gainful occupation 
as a result of his service connected disability.  (The Board 
notes that the veteran is also service connected at a 
noncompensable level for his hemorrhoids, the post operative 
residuals of a right inguinal hernia, and bilateral hearing 
loss.)

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the 
United States Court of Appeals of Veterans Claims (Court) 
held that the central inquiry in determining whether a 
veteran is entitled to a total rating based on individual 
unemployability is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993) 
the Court went on to say that while a veteran could undertake 
employment despite his service-connected disabilities, he was 
unable to secure employment because of his physical 
disabilities.  Thus, the Court found the appellant 
unemployable.

In this case, there is clear evidence that the veteran is 
unemployable due to his service connected back disability.  
While there may be some ambiguity in the record as to whether 
the veteran has been granted Social Security Disability due 
to his back disability, or due to his COPD, the record 
contains medical opinions from two doctors that clearly 
indicate that the veteran is unemployable due his service 
connected back disability.  Specifically, in the report of 
the veteran's VA examination dated July 1999, the examiner 
opined that he felt the veteran was unemployable, and very 
substantially disabled.  Further, in the report of the 
veteran's VA examination dated August 2000, the examiner 
indicated that the veteran did previous mechanical work and 
can not do that now because he cannot be free of pain and 
because he cannot move his neck adequately and do lifting, 
twisting, and turning, and is very limited in driving and 
handling even small objects over a table or if they require 
bending, lifting, reaching, or moving, because he can get no 
position of comfort.  The examiner opined that the veteran's 
cervical spine injury and sequelae to it was symptomatic and 
limiting in enough ways so as to render the veteran unable to 
resume the employment for which he was trained.

With these two opinions of record, the Board finds that the 
veteran is clearly unemployable due to his service connected 
back disability, and should be granted individual 
unemployability on that basis.


ORDER

Entitlement to an increased rating for the residuals of a 
post operative cervical spine injury with arthritis, 
intervertebral disease is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 

